Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on January 25, 2021, claims 1, 6, 10, 15, and 19 were amended.
Claims 1-20 are currently pending and under examination, of which claims 1, 10, and 19 are independent claims. 

Response to Amendment
The Amendment to Non-Final Office Action, filed on January 25, 2021, is fully responsive.
The amendment to claim 15 overcomes the objection raised in the Non-Final Office Action dated October 27, 2020.

Response to Arguments
The arguments with respect to obviousness rejections under 35 USC § 103 of the independent claims 1, 10, and 19 have been considered but are moot because the arguments do not apply to the newly cited references being used in the current rejections. 
Dependent claims 2-9, 11-18, and 20 depend directly, or indirectly, from independent claims 1, 10, and 19, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7, 10, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0269689 A1 to Rodriguez et al. ("Rodriguez"), in view of US Patent Publication No. 2016/0379147 A1 to Stanlake et al. ("Stanlake"), in view of US Patent Publication No. 2016/0187910 A1 to Moreno ("Moreno"), and further in view of US Patent Publication No. 2009/0076790 A1 to Fein et al. ("Fein").
Regarding independent claim 1, Rodriguez teaches:
A method of producing energy from one or more energy production sources comprising: Rodriguez: Paragraph [0017] (“…advantageous/efficient method of supplying electrical energy for the micro grid from multiple of the sources of energy.”)
analyzing, via a processor, energy consumption and energy production sources for an entity, wherein the entity and energy consumption and energy production sources are proximal to each other in a geographical region; Rodriguez: Paragraph [0022] (“The micro grid 114 may be any form of power distribution system, which may include conductors, switches, transformers and other power distribution and switching equipment configured to enable the supply of electrical power from the sources 104 to loads included in the micro grid 114. As used herein, the term “micro grid” is defined as a stand-alone isolated power distribution system in which loads within the power distribution system are only supplied power from the sources of electrical power 104 within the system.”) Rodriguez: Paragraph [0027] (“The power monitoring circuitry 208 may monitor actual power output from each of the sources 104. The load sensing circuitry 210 may sense the actual load in the micro grid power system. Alternatively, or in addition, the load sensing circuitry 210 may use a projected load. The [The monitoring of the power output from each of the sources at the central power controller 106 (which includes the power monitoring circuitry and the demand input circuitry 212 as shown in FIG. 2) reads on “analyzing, via a processor…energy production sources”.  The central power controller 106 (which includes the load sensing circuitry 210 as shown in FIG. 2) using a projected load based on predetermined value(s) reads on “analyzing…energy consumption”. As defined, those loads and sources that are within the micro grid power distribution system reads “proximal to each other in a geographical region”.  In the micro grid power distribution system, the loads within the power distribution system are only supplied power from the sources of electrical power 104 within the system reads on “wherein the entity and ...sources are proximal to each other in a geographical region”.]
collecting sensor data based on the analysis of the entity,... Rodriguez: Paragraph [0027] (“The power monitoring circuitry 208 may monitor actual power output from each of the sources 104. The actual power outputs from each source may be provided as parameters from the respective source controllers 202, or may be individually sensed, such as by sensors, and provided to the power monitoring circuitry 208.”)
generating, via the processor, a model based on the collected sensor data ... and the analysis of the entity, Rodriguez: Paragraph [0031] (“In addition, the system modeling circuitry 216 may perform dynamic modeling of the sources in the micro grid control system to determine a model reference state trajectory for each of the sources. For any of the sources, the system modeling circuitry 216 may calculate a model based reference state estimate of a trajectory for a respective source based on modeled and actual operational parameters of that particular source. Rodriguez: Paragraph [0032] (“In addition to a source specific modeling, the system modeling circuitry 216 may perform dynamic parameter modeling across different sources by leveraging real-time parameters received from multiple sources. Further, the system modeling circuitry 216 may generate a model reference state estimate of the trajectory of different sources based on modeled interactive behavior of the different sources.”) Rodriguez: Paragraph [0034] (“…the system optimization circuitry 218 may use information from the power monitoring circuitry 208, load sensing circuitry 210, demand input circuitry 212, and system modeling circuitry 216 to optimize system operation for the established system objective function.”) [The system modeling circuitry 216 performing dynamic modeling based the actual or projected loads from the load sensing circuitry 210 and on the operational parameters of the sources reads on “generating, via the processor, a model based on the collected sensor data and the analysis”.] wherein the model includes optimization criteria for energy production; Rodriguez: Paragraph [0034] (“Once a system objective function is established, the system optimization circuitry 218 may use information from the power monitoring circuitry 208, load sensing circuitry 210, demand input circuitry 212, and system modeling circuitry 216 to optimize system operation for the established system objective function...The modeling may provide an estimate of operation of the sources to meet a load and/or demand input.”) Rodriguez: Paragraph [0048] (“Optimization by the source optimization circuitry 230 may be based on measured parameters, as well as modeled parameters and the model reference state trajectory provided by the source modeling circuitry 228.”) [The optimization based on the parameters reads on “optimization criteria”.]
utilizing the model, via the processor, to: 
determine energy production and energy consumption for the energy production sources for the geographical region; Rodriguez: Paragraph [0016] (“The central power controller may separately and independently communicate with each of the source controllers to affect how each of the source controllers manage power output and control of different respective independent sources of electric power resident in the micro grid. Management and control by the central power controller may involve use of model based control and model based estimators for the micro grid power system to manage the multiple sources of electrical energy generation and storage. The multiple sources of electrical energy generation and storage may selectively provide power to a central power distribution device for the micro grid, which is included in the system controller.”) Rodriguez: Paragraph [0017] (“In other words, a model may be used by the central power controller to estimate the resulting interaction of the energy draw on the sources and provide for the most efficient dispatch and management of the sources of electrical energy. The modeled parameters may be modeled in real time to represent parameters such as device parameters of the different sources of energy that could not easily be measured without the use of a real-time model. In addition, estimated cooperative performance of the different sources of energy may be modeled by the central power controller to determine a demand allocation to the sources.”) Rodriguez: Paragraph [0018] (“The central distribution device may be executed by the central power controller based on the objective functions and gradients to make intelligent decisions regarding where to draw the electrical energy to satisfy the dynamic demands of the micro grid...The micro grid may be a land based electrical grid, a mobile land based electrical grid, a marine vessel electrical grid, or even an aerospace electrical grid, such as in an airplane.”) Rodriguez: Paragraph [0051] (“(506) System optimization may be performed with the system controller 102 by selecting certain of the sources to provide electrical based on the model(s) developed, the mode of the system, the load of the micro grid and/or the objective function. (508) System optimization (through selection of sources) may be different depending on the mode, the load, and the objective function. For example, when the objective function is economic efficiency, sources with lower operating costs may be selected, whereas if the objective function is longevity of life of the sources, sources with the lowest or slowest reduction in life during operation may be selected.”)  [The estimated energy draw of the sources reads on “determine ... energy consumption for the energy production sources” and at the central power controller, the use of the model to manage the sources to determine dispatch of energy by the sources reads “determine energy production...for the energy production sources”.  The allocation of the sources in the micro grid reads on “for the geographical region”.]
...
select an energy production source within the geographical region from the identified energy production sources, ...; Rodriguez: Abstract (“At a system level, the micro grid power control system may include a system controller configured to selectively allocate the sources and centrally control electrical distribution of electric power within the micro grid based on system conditions to optimize system operation.”) Rodriguez: Paragraph [0016] and Paragraph [0051] [As described above.] [At the central power controller, the use of the model to manage the sources including selectively providing power for the micro grid reads on “select an energy production source from the identified energy production sources”. The allocation of the sources of the micro grid power control system reads on “within the geographical region”.]
detecting occurrence of a triggering event and changing a current energy production source to the selected energy production source within the geographical region based on the detected triggering event; and Rodriguez: Abstract [As described above.] Rodriguez: Paragraph [0033] (“The system optimization circuitry 218 may optimize operation of the sources in the micro grid system based on a system objective function established for the system… Examples of system objective functions include…a situational objective function to selectively supply appropriate and adequate power from two or more sources in a given situation, such as during a situation requiring peak power, such as take-off of an aircraft, or discharge of a weapon; and/or an operational objective function, such as maintaining a predetermined micro grid voltage.”) [The establishing of take-off of an aircraft, or discharge of a weapon; and/or an operational objective function established reads on “detecting a triggering event”. In response to a given situation, supplying the appropriate power from the two sources being used amongst all sources in the micro grid system reads on “changing a current energy production source to the selected energy production source”.  The given situation, such as take-off of an aircraft, reads on “based on the detected triggering event”.]
updating the model, via the processor, based feedback data comprising actual power generation and power usage. Rodriguez: Paragraph [0059] (“…in the case of a turbogenerator being a source, changes in operational conditions that affect the gas turbine and ultimately the generation of power include changes in altitude, airspeed (if it's an aircraft), humidity, temperature. The models may be updated automatically and dynamically to reflect such changes in operational conditions... The central power controller 106 may also monitor for demand input changes. (550) Demand input changes may be determined by the demand input circuitry 212. Upon receipt of a demand input change, the system may return to operation (502) to sense the load and proceed with the other indicated steps.”) Rodriguez: Paragraph [0017] (“...a model may be used by the central power controller to estimate the resulting interaction of the energy draw on and provide for the most efficient dispatch and management of the sources of electrical energy.”) [The changes in operational conditions including generation of power affecting the model reads on “feedback data comprising actual power generation”.  The updating of the model based on demand input changes reads on “power usage”.] 
Rodriguez does not expressly teach that the sensor data “includes crowdsourced sensor data comprising energy consumption and energy production data for the entity provided by one or more members of a crowdsourcing population”.  However, Stanlake teaches a systems and methods for providing energy management services to customers. Stanlake teaches:
... wherein the sensor data includes crowdsourced sensor data provided by one or more other entities of a crowdsourcing population, and wherein the sensor data comprises energy consumption and energy production data for the entity and for the energy consumption and energy production sources of the other entities within the geographical region;... Stanlake: Paragraph [0090] (“One or more sensors 1414 may also provide input to the computer system 200. These sensors may include, for example, sensors, which are capable of or configured to measure one or more parameters of power delivered to or consumed by production entities 1416 of a facility, for example, power meters or monitors. In addition, computer system 1400 may contain one or more interfaces (not shown) that connect computer system 1400 to a communication network in addition or as an alternative to the interconnection mechanism 1406. These interfaces may be utilized by the central processing unit to collect data, for example, energy consumption and production data from one or more production entities at a customer's facility or data regarding same stored in a database at a customer's facility.”) Stanlake: Paragraph [0088] (“If similar energy intensity variability change events for a similar type of production equipment are later observed, the database can be used to direct facility personnel to the chemical, water, air, or power supplies, or environmental controls associated with the production entity.”) [The collected data via the interconnection mechanism or communication network reads on “crowdsourced sensor data”.  The measured power delivered to and consumed by production entities 1416 of a facility read on “energy consumption and energy production data for the entity”. The production entities of the facility read on “crowdsourcing population”.  The energy consumption and production data from one or more production entities at a customer's facility and the power supplies providing power to the controls of the one or more entities at the customer facility reads on “the energy consumption and energy production sources within the geographical region”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez and Stanlake before them, to include in the sensor data of Rodriguez crowdsourced sensor data comprising energy consumption and energy production data for the entity provided by one or more members of a crowdsourcing population.
One of ordinary skill in the art would have been motivated to do this modification to enable communications to be collected and exchanged between entities or components of a system and enable adjusting one or more operating parameter of production entities of a facility and/or ancillary equipment associated with the production entities, thus allowing to effectively offer best opportunities for energy savings. Stanlake Paragraphs [0005] and [0090]
Although Rodriguez teaches a model that is updated based on sensor data (Rodriguez Paragraph [0059]) and Stanlake teaches using crowdsourced sensor data (Stanlake Paragraph Rodriguez and Stanlake do not expressly teach “in response to a crowdsourced average for energy production greater than the energy production from the model” as recited in amended independent claim 1.  However, Moreno teaches a system and a method for energy regulation of an electrical production and consumption system as well as such a system. Moreno teaches:
update the model based on the crowdsourced sensor data in response to a crowdsourced average for energy production greater than the energy production from the model; Moreno: Paragraph [0056] (“Other electricity production units can be exploited. They can be renewable energy stations referenced as P3a, P3b and P3, or even a link or connection to an external power grid P4. Such units can act individually or in combination for the electrical production of the system. As a non-limitative example, a renewable energy station can be a photovoltaic plant, a wind farm, a geothermal or hydraulic station, a cold fusion reactor, or technical equivalents.”) Moreno: Paragraph [0059] (“The means for regulating the respective production levels of the production units P1, P2, P3a, P3b, P3c and P4 according to the electrical power consumed by the consumption unit C1 and C2 are controlled automatically by a regulation unit 1.”) Moreno: Paragraph [0060] (“The measuring means can be sensors and/or electrical counters. Such measuring means can be used to calculate measured production and/or consumption values Vmes, then for calculating the estimated values particularly on the basis of the measured values Vmes, the latter being advantageously averaged and corrected for lapsed periods.”) Moreno: Paragraph [0123] (“According to a first management mode, an alert having a first level of urgency can be triggered by the processing means of a regulation unit and issued immediately upon accumulation of one or more differences respectively calculated over one or more consecutive time periods exceeding a predetermined threshold, the differences being calculated for each average instantaneous production level and each estimated production value for the same given time period and/or for each average instantaneous consumption and each estimated consumption value for the same given time period... A gradation of difference thresholds can also be used ... to trigger an operation for updating or revising forecasts and thus the estimated data injected into the storage means of the regulation unit for future time periods.”) [The regulation unit 1 processing and storing energy production reads on “the model”.  In response to the average production exceeding the production values of the regulation unit, updating or revising the estimated data reads on “update the model... in response to a crowdsourced average for energy production greater than the energy production from the model”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez, Stanlake, and Moreno before them, to include in the updating of the model of Rodriguez to be in response to a crowdsource average using the crowdsource sensors of Stanlake for energy production greater than the energy production from the model of Rodriguez as taught in Moreno.
One of ordinary skill in the art would have been motivated to do this modification to enable the production and consumption of the system to be controlled as a function of previously estimated measures. Such a unit and such a method thus strongly reduce the queries and/or intervention of human personnel. Together with the updating or revision of estimated production and/or consumption values, a method according to the invention can trigger the issuance of an alert to one or more operators with an aim to obtaining human verification of the updated or revised estimated values. Moreno Paragraph [0095]
Rodriguez, Stanlake, and Moreno do not expressly teach “a projected population growth rate for the geographical region”, “project an energy usage of the entity for a time interval based Fein teaches an integrated local, regional, and global alternative energy tracking, reporting, maintenance, and billing system for a power generation infrastructure. Fein teaches:
generating, via the processor, a model based on...a projected population growth rate for the geographical region... Fein: Paragraph [0045] (“The energy is then modeled in real time and future conditions in seconds, minutes, days, weeks, months, years, decades and centuries are then modeled factoring in all of the variables above to predict how needs may be met, and what vulnerabilities exist in the system. By gauging ... population growth projections... the system can effectively model the future needs. In turn system 100 makes recommendations for achieving those needs based upon available installation resource platforms.”) Fein: Paragraph [0010] (“The digital monitoring and prediction of this invention is based on data reported from generated distributions of alternative energy at local, regional, national, and global scales.”) [The regional modeling of population growth projections in minutes, days, weeks, months, years, decades, and centuries of the reads on “generating...a model based on a projected population growth rate for the geographical region”.]
...
project an energy usage of the entity for a time interval based on the determined energy production and energy consumption; Fein: Abstract (“The system is configured to collect past and present alternative energy generation and distribution data from a variety of distributed sources. Example of such distributed data producing sources may include any of various power installations and systems, power sources, and billing systems. The data collected from these sources is stored and contemplated in a central database unit. Based on the data contemplated in the central database unit, the system, further, makes predictions of present and future generations, supply, and demand of alternative energy at local, regional, national, and global scales. Using these predictions, the system recommends changes in the existing energy generation resources, and/or proposes deployment of new energy generation resources.”) Fein: Paragraph [0010] (“The invention employs factors such as environmental conditions, historical data, efficiency of the systems, and unit specific deployed infrastructure to generate predictions of future generation, supply, and demand...”) Fein: Paragraph [0048] (“The customer base 602 and customer demand 603 in such case vary over time based on factors such as population growth 104...”) [The demand prediction reads on “project an energy usage of the entity” and the demand over time reads on “for a time interval”. The energy demand based on supply and demand and historical data reads on “based on the determined energy production and energy consumption”.]
identify the energy production sources within the geographical region that are determined to meet the projected energy usage of the entity for the time interval based on the determined energy production and energy consumption, Fein: Abstract [As described above.] Fein: Paragraph [0021] (“The data collection and monitoring module 101 is configured to monitor and collect past and present alternative energy generation and distribution data from a include power generation information across various locations and energy distribution flow information. Example data producing sources may include any of various power installations and systems 107, power sources 108...”) Fein: Paragraph [0048] [As described above.] [The power generation information across various local and regions of power sources reads on “identify the energy production sources within the geographical region”.  The deployment of energy resources to meet demand reads on “determined to meet the projected energy usage of the entity ... based on the determined energy production and energy consumption”.  The demand over time reads on “for the time interval”.] wherein the identified energy production sources include an energy production source within the geographical region that is optimal for a current population and a different energy production source within the geographical region that is optimal for the projected population growth rate; and Fein: Abstract [As described above.] Fein: Paragraph [0036] (“The forecasting module 105 may employ various forecasting methods to make predictions of present and future supply, demand, and generation of alternative energy. Examples of such methods include time series forecasting method ... growth curve ... and other methods available in the art.”) Fein: Paragraph [0046] (“...the system generates recommendations as to changes to the existing system and/or generates proposals for deployment of new energy generation resources.”) Fein: Paragraph [0047] (“For instance, the recommendation module 106 may take in predictions 613 such as ... forecasted customer base 602..., and projected demand 603 to recommend deployment of available distributed power generation sources 512.”) Fein: Paragraph [0048] (“An example of such recommendation system is the case of a municipal or a state/provincial alternative energy generation 512 and distribution network. The customer base 602 and customer demand 603 in such case vary over time based on factors such as population growth 104, ... Over time, the recommendation module 106 considers the forecasted changes in each of the above mentioned factors 512, 602, 603, 104, 105, 48, 604, 601. The recommendation module 106 may recommend deployment or addition of new power generation sources 512 when an increase in future demand is predicted by the forecasting module 105 or when current resources are not expected to satisfy future demand.”) [The systems determination of present demand of alternative energy within a region based on energy demand or population reads on “an energy production source within the geographical region that is optimal for a current population”. The system’s recommendation to change the existing system including the power generation sources within a region based on future increase of population growth reads on “a different energy production source within the geographical region that is optimal for the projected population growth rate”.]
...wherein the selected energy production source includes the different energy production source that is optimal for the projected population growth rate;... Fein: Paragraphs [0046] and [0048] [As previously described.] [The deployment of the new energy generation resources as changes to existing system based on population growth in the future reads on “the different energy production source that is optimal for the projected population growth rate”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez, Stanlake, Moreno, and Fein before them, to project an energy usage of the entity for a time interval based on the determined energy production and energy consumption and identify the energy production sources within the geographical region that are determined to meet the projected energy usage of the entity for the time interval based on the determined energy production and energy Fein because the references and the present claims are directed to the same field of endeavor of energy production and forecasting.
One of ordinary skill in the art would have been motivated to do this modification to improve an energy monitoring system, such as the one in Rodriguez, Stanlake, and Moreno, that has the ability to monitor current and past events, and can also use the obtained monitoring data, along with other factors, to make predictions of future events that can be used to advance distribution needs. Fein Paragraph [0008] Improvements in the forecasting system may include any of comparing various forecasting methods and selecting one that results in lower error and/or helping to select additional parameters that may be used in forecasting. Fein Paragraph [0044]
Regarding dependent claim 3, Rodriguez teaches:
The method of claim 1, wherein analyzing the entity further comprises: 
defining a scope for the model, wherein the scope includes one or more from a group of demographic considerations, a time interval for analysis, a type of energy production, and a type of energy transportation. Rodriguez: Paragraph [0006] (“The central power controller is configured to perform model based status assessments of the sources of electrical power based on status information received from the source controllers and generate a power demand to each of the source controllers in accordance with optimization of distribution of electrical power to the micro grid.”) Rodriguez: Paragraph [0030] (“The system modeling circuitry 216 may be used to dynamically model in real time parameters within the micro grid power system that are not being measured based on available measured or known parameters in the micro grid system. For example, a measured parameter, such as a voltage level of a source such as a storage battery may be used to model or estimate a remaining amount of output power available from the storage battery to supply the micro grid, and an amount of energy and time needed to recharge the storage battery to full output.”) [The voltage of a storage battery used to model reads on “a type of energy production”. The amount of time needed to recharge reads on “a time interval for analysis”.]
Regarding dependent claim 7, Rodriguez teaches:
The method of claim 1, wherein the triggering event includes one of a temporal event Rodriguez: Paragraph [0048] (“…such as an HP generator and an LP generator based on an objective function, such as coordinating a service time so that the HP generator and the LP generator reach a service time at about the same time. The projections of when service times are reached may be based on actual operation and modeling with the source modeling circuitry.”) [The service time reads on “temporal event”.] and an atmospheric event. Rodriguez: Paragraph [0059] (“Changes in operational conditions may also involve changes in the models or model coordination among the various sources. For example, in the case of a turbogenerator being a source, changes in operational conditions that affect the gas turbine and ultimately the generation of power include changes in altitude, airspeed (if it's an aircraft), humidity, temperature. The models may be updated automatically and dynamically to reflect such changes in operational conditions Upon detecting a possible change in mode, the system returns to operation (504) to determine the mode of the system and the objective function and may proceed with the other indicated steps.”)  
Regarding claims 10, 12, and 16, these claims recite a system that is implemented by the method of claims 1, 3, 4, and 7 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 1, 3, 4, and 7 above in view of Rodriguez and Stanlake also apply to claims 10, 12, and 16.
Regarding independent claim 19, Rodriguez teaches:
A computer program product for producing energy from one or more energy production sources, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a processor to: Rodriguez: Paragraph [0061] (“Accordingly, the circuitry may store or access instructions for execution, or may implement its functionality in hardware alone. The instructions may be stored in a tangible storage medium that is other than a transitory signal, such as a flash memory, a Random Access Memory (RAM), a Read Only Memory (ROM), an Erasable Programmable Read Only Memory (EPROM); or on a magnetic or optical disc, such as a Compact Disc Read Only Memory (CDROM), Hard Disk Drive (HDD), or other magnetic or optical disk; or in or on another machine-readable medium. A product, such as a computer program product, may include a storage medium and instructions stored in or on the medium, and the instructions when executed by the circuitry in a device may cause the device to implement any of the processing described above or illustrated in the drawings.”)
The remaining features of claim 19 are implemented by the method of claim 1 with substantially the same limitations, respectively.  Therefore, the rejections applied to claim 1 above also apply to claim 19.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Stanlake, Moreno, and Fein and further in view of US Patent No. 8,417,391 B1 to Rombouts et al. (“Rombouts”).
Regarding dependent claim 2, Rodriguez, Stanlake, Moreno, and Fein do not expressly teach, “distributing produced energy of the entity within an area in response to the entity having Rombouts is directed to flexible power demand, i.e., control over power of a load, which can be scheduled according to a need to distribute excess power or to reduce power. See Column, 3, lines 31-34.  Rombouts teaches:
The method of claim 1, further comprising: 
distributing produced energy of the entity within an area in response to the entity having a surplus of produced energy. Rombouts: Column, lines (“If an energy trade requires that an hour of compressor time be added early in the day (in order to distribute excess power), then an hour of compressor time should be subtracted at some point during that day in order that the compressor be run only for four hours.”) Rombouts: Column 7, lines 8-11 (“Load 57 had forecast power consumption 60, but is able to absorb and use excess power 62 using the present invention. Similarly, load 58 is able to use excess power 72 at 9 a.m. even though it had forecast only a demand for power 70.”) Rombouts: Column 7, lines 33-37 (“FIG. 5 illustrates use of the present invention when a renewable energy source such as wind is involved. Improving upon the prior art technique of FIG. 2, at 9 a.m. the demand for power 94 using any number of loads is turned up to meet the increased supply 92 when the wind produces excess power.”) [The distribution and absorption of the excess power in a load reads on “distributing produced energy of the entity within an area”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rodriguez, Stanlake, Moreno, Fein, and Rombouts before them, to distribute produced energy of the entity within an area in response to the entity having a surplus of produced energy.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that an ability to distribute surplus or excess energy allows an energy Rombouts, Column 23, lines 54-59.
Regarding dependent claims 11 and 20, Rodriguez, Stanlake, Moreno, and Fein teach all the claimed features of independent claims 10 and 19, from which claims 11 and 20 depend, respectively.  Claims 11 and 20 recite a system and a computer program product, respectively, that are implemented by the method of claim 2 with substantially the same limitations, respectively.  Therefore, the rejections applied to claim 2 above in view of Rodriguez, Stanlake, Moreno, Fein, and Rombouts also apply to claims 11 and 20.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Stanlake, Moreno, and Fein, and further in view of US Patent Publication No. 2019/0007912 A1 to Do et al. (“Do”).
Regarding dependent claim 4, Rodriguez, Stanlake, Moreno, and Fein do not appear to expressly teach, “the sensor data further includes public sensor data and private sensor data”.  However, Do teaches a synchronization of sensing operations performed by a plurality of devices. Do teaches:
The method of claim 1, wherein the sensor data further includes public sensor data and private sensor data. Do: Paragraph [0018] (“In one embodiment, central device 104 utilizes the collected sensing capabilities of the connected devices to generate a coordinated sensing schedule. In one embodiment, the coordinated sensing schedule is a combined and/or individual sensing schedule of the sensing operations to be performed by the various sensors of Do: Paragraph [0025] (“…lower power sensors (e.g., barometric, light, image, etc.) of the connected devices 106 may be rescheduled to align to the high powered sensing (e.g., GNSS) performed by central device 104.”) [The lower power sensors of the connected devices 106 read on “private sensor data” and the high powered sensing performed at the central device 104 reads on “public sensor data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez, Stanlake, Moreno, Fein, and Do before them, to include public sensor data and private sensor data.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that a coordinated sensing schedule can be provided as a combined and/or individual sensing schedule of the sensing operations to be performed by the various sensors of central device 104 and the sensors of the connected devices 106 and a time at which sensor readings from the various sensors are obtained are coordinated. Do Paragraph [0018] The sensor readings from the different power sensors could be automatically collected and aligned with each other.  Do Paragraph [0025]
Regarding dependent claim 13, Rodriguez, Stanlake, Moreno, and Fein teach all the claimed features of independent claim 10, from which claim 13 depends.  Claim 13 recites a system that is implemented by the method of claim 4 with substantially the same limitations.  Therefore, the rejections applied to claim 4 above in view of Rodriguez, Stanlake, Moreno, Fein, and Stewart also applies to claim 14.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Stanlake, Moreno, and Fein, and further in view of US Patent Publication No. 2017/0271877 A1 to Stewart et al. (“Stewart”).
Regarding dependent claim 5, Rodriguez, Stanlake, Moreno, and Fein do not expressly teach that the triggering event is based on “a comparison of the energy production for the entity with a crowdsourced average of energy production”. Stewart is directed to the operation of an electrical power distribution grid.  Stewart teaches:
The method of claim 1, wherein the triggering event is based on a comparison of the energy production for the entity with a crowdsourced average of energy production. Stewart: Paragraph [0035] (“After determining the active power load, the aggregate active power from the sample can be compared to the active power load such that active power generated by one or more renewable energy sites can be determined.”) [The active power from the load reads on “energy production for the entity”.  The aggregate active power generated by the renewable energy sites reads on “a crowdsourced average of energy production”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez, Stanlake, Moreno, Fein, and Stewart before them, to include in the triggering event of Rodriguez a comparison of the energy production for the entity with a crowdsourced average of energy production.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to allow for better visibility into the generation of power from intermittent renewable energy sources, which may facilitate analysis of the balance between generation of power and load on distribution grids.  Stewart
Regarding dependent claim 14, Rodriguez, Stanlake, Moreno, and Fein teach all the claimed features of independent claim 10, from which claim 14 depends.  Claim 14 recites a system that is implemented by the method of claim 5 with substantially the same limitations.  Therefore, the rejections applied to claim 5 above in view of Rodriguez, Stanlake, Moreno, Fein, and Stewart also applies to claim 14.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Stanlake, Moreno, Fein, and Stewart and further in view of US Patent Publication No. 2009/0066357 A1 to Fornage (“Fornage”).
Regarding dependent claim 6, Rodriguez, Stanlake, Moreno, Fein, and Stewart do not teach “recording an average energy production rate based on the collected crowdsourced sensor data; determining a rate the entity produces energy by type or category; and comparing the average energy production to the determined rate and adjusting the energy production source based on the comparison indicating a difference satisfying a threshold”. Fornage is directed to a method and apparatus for detecting an impairment of a solar array. Fornage teaches:
The method of claim 5, wherein the detecting the occurrence of the triggering event further comprises: 
recording an average energy production rate based on the collected crowdsourced sensor data; Fornage: Paragraph [0029] (“For example, if a power production profile shows a decrease from normal production to almost zero production and, subsequently, an increase back to normal production, an object may be blocking the sun at a particular time of day (e.g., a shadow traverses the solar subarray 108). Once an impairment is detected, the impairment detection module 206 may further analyze the power production profile to determine a particular rate of change, and the like).” Fornage: Paragraph [0031] (“The impairment detection module 206 may additionally process power production data for one or more solar panels, and/or the entire solar array, and generate a report of power production over time for the one or more solar panels, and/or the entire solar array.”) Fornage: Paragraph [0032] (“The operating data may include, for example, average … power production data of each solar panel of a solar subarray under certain conditions over a specified period of time. At step 308, the operating data is statistically processed; for example, for each solar subarray, the operating data for all solar panels of the solar subarray may be averaged. At step 310, a reference profile for each solar subarray of the solar array is generated using the processed operating data... The profiles may be stored…”) [The solar data from each solar panel reads on “the collected crowdsourced sensor data”.  The average power production data of solar data of each solar panel of a solar subarray over a period of time, which the impairment detection module 206 analyzes through a rate of change, reads on “an average energy production rate based on the collected crowdsourced sensor data”. The storing of the average power production data reads on “recording”.]
determining a rate the entity produces energy by type or category based on power source type; and Fornage: Paragraph [0032] [As presented above] Claim 15: (“…a reference profile of the at least one reference profile is generated by: obtaining operating data over a predetermined period of time for the at least one of the solar array, at least one solar subarray, or at least one solar panel…”) [The detection of the reference profile of one of the solar panel over a period of time (rate of change) reads on “determining a rate the energy production source produces energy”.  The solar panel reads on “based on power source type”.]
comparing the average energy production rate to the determined rate and adjusting the current energy production source based on the comparison indicating a difference satisfying a threshold. Fornage: Abstract (“…an impairment detection module for performing a comparison of a power production profile and at least one reference profile…”) Fornage: Paragraph [0028] (“According to one embodiment, the power production profile is compared to one or more reference profiles to determine whether there are any statistically significant differences between current power production of the solar subarray 108 and normal solar power production of the solar subarray 108 under similar conditions.”) Fornage: Paragraph [0031] (“…the impairment detection module 206 may obtain power production profiles and reference profiles for one or more solar panels of a solar array, and/or for the entire solar array… The impairment detection module 206 may then compare the power production profiles and the reference profiles…”) Fornage: Paragraph [0035] (“Accordingly, the reference profile for a summer day may be adjusted (e.g., scaled with a shortened power production time range) to form a reference profile for a clear winter day without creating a new reference profile by the method 300.”) Fornage: Paragraph [0042] (“…detecting an impairment of a solar array by comparing solar power production of at least one solar panel of a solar array, at least one solar subarray of a solar array, and/or the entire solar array over a given time period to at least one reference profile. Each reference profile may depict normal and/or average power production for a typical condition or combinations of conditions; hence, if the power production data deviates from its corresponding reference profiles, an impairment of the solar array may be inferred.”) [The comparison of the entire solar array over a given time period (amount of solar power over a period of time) to one of the reference profiles of at least one of the solar panels reads on “comparing the average energy production rate to the determined rate”.]
Rodriguez, Stanlake, Moreno, Fein, Stewart, and Fornage before them, to include in detection of the triggering event of Rodriguez a recording of an average energy production rate based on the collected crowdsourced sensor data, determination of a rate the energy production entity source produces energy by type or category, and a comparison of the average energy production to the determined rate and adjusting the energy production source based on the comparison indicating a difference satisfying a threshold.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to advantageously have an automated process for detecting an impairment of a solar array by comparing solar power production of at least one solar panel of a solar array, at least one solar subarray of a solar array, and/or the entire solar array over a given time period to at least one reference profile, thereby allowing for corrective and timely action to be taken and thereby avoiding damage to the solar array and associated loss of power production.  Fornage Paragraph [0042]
Regarding dependent claim 15, Rodriguez, Stanlake, Moreno, Fein, and Stewart teach all the claimed features of independent claim 10 and claim 14, from which claim 15 depends.  Claim 15 recites a system that is implemented by the method of claim 6 with substantially the same limitations.  Therefore, the rejections applied to claim 6 above in view of Rodriguez, Stanlake, Moreno, Fein, Stewart, and Fornage also applies to claim 15.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Stanlake, Moreno, and Fein, and further in view of US Patent Publication No. 2017/0288455 A1 to Fife (“Fife”).
Regarding dependent claim 8, Rodriguez, Stanlake, Moreno, and Fein teach all the claimed features of independent claim 1, from which claim 8 depends. Rodriguez further teaches: 
The method of claim 1, wherein generating the model further comprises: 
modeling types of energy production based on one or more from a group of wind patterns, tidal flow, and temperature specific data ... Rodriguez: Paragraph [0017] (“The multiple sources of energy could be devices such as electrical generators; electrical energy storage devices, such as battery systems or super-capacitors; mechanical energy storage devices such as one or more flywheels, and/or energy harvesting devices such as solar and wind-power devices. The central power controller may perform real-time model based demand management of these devices based on modeled parameters of the micro grid system.”) Rodriguez: Paragraph [0059] (“…changes in the models or model coordination among the various sources. For example, in the case of a turbogenerator being a source, changes in operational conditions that affect the gas turbine and ultimately the generation of power include changes in altitude, airspeed (if it's an aircraft), humidity, temperature.”)
Rodriguez, Stanlake, Moreno, and Miller do not expressly teach that the modeling types of energy production are based on “averages”.  However, Fife is directed to a prediction of electrical power system behavior. Fife teaches:
modeling types of energy production based on one or more from a group of wind patterns, tidal flow, and temperature specific data and averages. Fife: Paragraph [0391] (“In the model data 2616 includes an aggregation of a plurality of sets of previous data, each of the plurality of sets of previous data including data indicating, ... In some embodiments, the aggregation of the plurality of sets of previous data includes an average of the plurality of sets of previous data. In some embodiments, the average of the plurality of sets of previous data includes a weighted average of the plurality of sets of previous data... By way of non-limiting example, the model data 2616 may be generated using an output error model, AutoRegressive Moving Average (ARMA) models, other model generation techniques known in the art, or combinations thereof.”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez, Stanlake, Moreno, Fein, and Fife before them, for the model of Rodriguez to be based on averages.
One of ordinary skill in the art at the time of the invention would have been motivated to do this combination to provide various ways to generate model data using average values of data sets.  Fife Paragraph [0391]
Regarding dependent claim 17, Rodriguez, Stanlake, Moreno, and Fein teach all the claimed features of independent claim 10, from which claim 17 depends.  Claim 17 recites a system that is implemented by the method of claim 8 with substantially the same limitations.  Therefore, the rejections applied to claim 8 above in view of Rodriguez, Stanlake, Moreno, Fein, and Fife also applies to claim 17.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Stanlake, Moreno, and Fein, and further in view of US Patent Publication No. 2016/0322835 A1 to Carlson et al. (“Carlson”).
Regarding dependent claim 9, Rodriguez, Stanlake, Moreno, and Fein do not expressly teach “tagging energy production content to indicate an energy production source for known situations”.  Carlson is directed to a system in which, knowing beforehand which energy generation (EG) sites will be affected by an impending storm or dense cloud cover can be very advantageous, as preemptive actions can be taken to reduce the storms negative effects on power production. See Paragraph [0035] Carlson teaches:
The method of claim 1, wherein generating the model further comprises: 
tagging energy production content to indicate an energy production source for known situations. Carlson: Paragraph [0035] (“The power output in a photovoltaic (PV)-based energy generation system (e.g., an EG site) can be affected by weather conditions. EG systems may produce more power during sunny days rather than cloudy days ... In a grid-connected network, it can be useful to know not only the existence and location of a weather pattern relative to the network, but also how dense the cloud cover will be, as well as its speed and direction. Such information can be used to characterize how the weather will affect power output in EG systems ...”) [The characterization of the weather affecting power output (producing more power during sunny days) reads on “tagging energy production content”.] Carlson: Paragraph [0036] (“Thus, aspects of the present disclosure relate to systems and methods for receiving power measurement data for a PV-based EG site, determining if cloud cover is present over the EG site based on a difference between a present and historical power output for the EG site, calculating a density of the cloud cover over the EG site based on the present and historical power outputs, and controlling load characteristics of the EG site based on the determined presence and calculated density of the cloud cover.”) [The controlling load characteristics based on the calculated density of cloud cover reads on “to indicate an energy production source for known situation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodriguez, Stanlake, Moreno, Fein, and Carlson before them, for tagging energy production content to indicate an energy production source for known situations.
One of ordinary skill in the art at the time of the invention would have been motivated to do this combination because knowing beforehand which EG sites will be affected by an impending storm or dense cloud cover can be very advantageous, as preemptive actions can be taken to reduce the storms negative effects on power production.  Carlson Paragraph [0004]
Regarding dependent claim 18, Rodriguez, Stanlake, Moreno, and Fein teach all the claimed features of independent claim 10, from which claim 18 depends.  Claim 18 recites a system that is implemented by the method of claim 9 with substantially the same limitations.  Therefore, the rejections applied to claim 9 above in view of Rodriguez, Stanlake, Moreno, Fein, and Carlson also applies to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0036820 A1 to Yellepeddy et al. is directed to enabling a facility to optimize the consumption of energy in that facility and selecting the best energy supplier.  The energy supplier that can supply the desired energy type, in a sufficient quantity, at the preferred time and for the best price will receive a recommendation as the best option. The program can also rank the requirements such that price has more importance than time of day. However, the appropriate energy type and the quantity of energy would have more importance than the price. If the energy supplier was a natural gas supplier, but the need was for electricity, that supplier would not receive any consideration because that energy type does not match the required energy type.
EP 3343496 A1 to Zupancic et al. is directed to a method for energy management in a facility, which includes a plurality of energy sources.  The method obtains a plurality of operating parameters relating to energy production of the energy sources and/or energy consumption of the electrical appliances in the facility.  The method performs optimization calculations for the energy management of the energy sources based on the operating parameters, which correspond to a plurality of different target objectives.  Results are presented of the optimization calculations together with the corresponding target objectives to a user for the user to select the energy source.
KR 2010-0062038 A to Yun is directed to a method of calculating future energy consumption is provided to calculate energy consumption by each future time zone based on energy consumption of a current time point, thereby reasonably making existing energy and new recycle energy operating plans.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117